Citation Nr: 9916690	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for malnutrition.

2. Entitlement to service connection for chronic dysentery.

3. Entitlement to service connection for peptic ulcer 
disease.

4. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1943, and from July 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese from December 1941 to 
September 1942.  

During the pendency of the present appeal, the veteran 
claimed entitlement to service connection for malaria, 
avitaminosis, helminthiasis, and optic neuritis and 
rheumatoid arthritis, secondary to malnutrition and service 
connection for these disorders was denied in an August 1998 
rating action.  The veteran's representative commented on 
these issues in a December 1998 written statement.  However, 
no statement of the case (SOC) has been published on these 
issues.  Accordingly, they are not in an appellate status, 
and are referred to the Department of Veterans Affairs (VA) 
Regional Office (RO) for any appropriate action.  

The veteran further contended that service connection was 
warranted for ischemic heart disease and that a total rating 
for individual unemployability due to service connected 
disabilities was appropriate.  In a September 1996 rating 
action, service connection with a 30 percent evaluation was 
awarded for ischemic heart disease.  In October 1997, the 
veteran indicated that he wished to "apply for additional 
service connected disabilities for the following 
conditions," to include a heart condition.  In an August 
1998 rating action, an increased evaluation for heart disease 
and a total rating based on individual unemployability were 
denied.  These issues were also noted in the representative's 
December 1998 written argument, but no SOC has been 
furnished.  These issues are not ripe for appellate review, 
and are also referred to the RO for any appropriate action.



FINDINGS OF FACT

1.  The veteran has not presented any medical evidence 
demonstrating the current presence of malnutrition, 
dysentery, and peptic ulcer disease. 

2.  The veteran's PTSD is not productive of more than mild 
social and industrial impairment, and does not result in 
occasional decrease in work efficiency or intermittent 
inability to perform occupational tasks, or cause any 
significant anxiety, mood, sleep, or memory disturbances. 


CONCLUSIONS OF LAW

1.  The veteran has not presented well grounded claims for 
service connection for malnutrition, dysentery, and a peptic 
ulcer.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).   

2.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.125, Diagnostic Code 9411 (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

No separation physical examination is on file.  In July 1945, 
the veteran completed a signed, sworn, notarized statement 
that he had no wounds or illnesses during active service.  In 
March 1947, he completed a signed, sworn, and notarized 
Affidavit for Philippine Army Personnel in which he reported 
that he did not have any wounds or illnesses in service

In December 1950, the veteran submitted a claim for VA 
benefits.  At that time, he made reference to chest and left 
ear injuries in service.  Affidavits from others and the 
veteran himself in support of these injuries were also 
submitted.  No statement submitted, including the veteran's 
own signed, sworn, notarized affidavit, made reference to any 
of the disorders currently at issue.  

In July 1995, 49 years after service, the veteran first 
presented a claim for multiple illnesses related to his POW 
status.  He submitted no medical evidence with this 
application.  

In October 1995, the veteran completed a Former POW Medical 
History form in which he reported post-service employment 
with the Philippine Constabulary as a Clerk from 1947 to 
1983.  He stated that "[n]ow that I have retired from the 
government service I have seen many illnesses that I have 
been feeling like...."  He also listed current medical 
symptoms.  

The veteran was furnished with a POW protocol VA examination 
in October 1995.  He reported a history of epigastric pain 
since World War II.  He did not report upper gastrointestinal 
bleeding or vomiting.  The abdomen was soft, with no masses.  
Normal bowel sounds were present.  Epigastric tenderness was 
reported.  An upper gastrointestinal (UGI) series was 
essentially negative.  The diagnoses included "no evidence 
of" malnutrition, dysentery or peptic ulcer disease. 

The veteran also underwent a VA mental status examination in 
October 1995.  He reported that, after retirement, he 
returned to farming, which he gradually stopped in 1992 
because of advancing age.  On examination, he was 
cooperative, coherent, and relevant, with a euthymic mood and 
appropriate affect.  He denied auditory and visual 
hallucinations or paranoid and persecutory thoughts.  There 
was no gross memory or orientation deficit.  He seemed a bit 
preoccupied.  Judgment was adequate, and he had some insight.  
The diagnosis was PTSD, and he was considered competent.  

He underwent an additional examination in April 1996.  On 
digestive examination, he reported sudden stabbing pains, 
beginning about a year prior to examination, and unrelated to 
food intake.  The abdomen was flat and soft, with no 
organomegaly or tenderness.  The veteran was not anemic, and 
there was no history of periodic vomiting, hematemesis or 
melena.  A UGI was essentially negative.  The diagnosis was 
no peptic ulcer disease.  

He also underwent a mental status examination at that time.  
The diagnosis after examination was PTSD, in remission.  The 
examiner concluded that industrial and social inadaptability 
could not be attributed to PTSD, since any such 
inadaptability was more related to his other medical 
conditions rather than to his PTSD.  

Herminio B. Venus, M.D., reported in a letter dated in 
February 1996 that the veteran was a patient of his since 
1973 for treatment of a number of disorders, to include 
peptic ulcer, malaria, rheumatoid arthritis and anxiety.  In 
an October 1996 affidavit, Dr. Venus indicated that he began 
treating the veteran in 1973 for peptic ulcer disease and an 
anxiety disorder.  Dr. Venus treated the veteran with 
medication until 1982.  The veteran asked Dr. Venus for a 
medical certificate in conjunction with a claim for service 
connection.  Dr. Venus noted that after 53 years, from 1942 
to 1995, one could still find the illness when the veteran 
underwent treatment, and that he had already recovered and 
healed from the illness.  In a follow-up letter, dated in 
March 1997, Dr. Venus indicated that termites had destroyed 
most of his records.  A summary of the reports indicated that 
the veteran had been treated between 1973 and 1982 for 
epigastric pain and an anxiety disorder.  

The veteran was provided a VA psychiatric examination in 
April 1997.  No psychotic disturbances were noted.  Speech 
production was clear and devoid of pathology.  Mood was 
euthymic, and affect was appropriate.  He interacted clearly 
and responded rationally to questions asked.  Nightmares, 
flashbacks and startle reaction were not elicited, although 
the veteran claimed to have had them before.  He denied any 
other forms of thought disturbances, and was oriented to 
time, place and person.  Memory was intact, and judgment was 
fair.  The diagnosis was PTSD, presently in remission.  His 
Global Assessment of Functioning (GAF)score was 
"90-Absent/minimal symptoms."  

VA again examined the veteran for compensation purposes in 
March 1998.  He reported on and off epigastric pain, without 
vomiting.  He stated he had melena in 1947, but neither 
hematemesis nor melena since that time.  At present, he was 
not taking any medication for his stomach problems, but had 
taken Kremil S in 1982.  He indicated that he had bowel 
movements every day, sometimes twice a day.  With regard to 
anemia, pale conjunctiva were noted, but all laboratory 
testing was within normal limits.  There was slight 
tenderness in the epigastric area on deep palpation.  The 
diagnosis was peptic ulcer disease "not evident in this 
examination."  

The veteran also underwent VA examination of the intestines, 
and of infectious, immune and nutritional disabilities in 
March 1998.  After examination, the diagnoses were no 
residual evidence of malaria, dysentery, beriberi, 
helminthiasis and malnutrition; and mild anemia, of 
undetermined etiology.  

Analysis

Service connection for malnutrition, dysentery, 
and peptic ulcer disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R § 3.303(b).  Service connection may 
also be granted for certain diseases, such as peptic ulcer 
disease, on a presumptive basis if they become manifest to a 
compensable degree within one year after a veteran is 
separated from service.  38 C.F.R. §§ 3.307, 3.309.  
Additionally, these regulations provide that service 
connection for chronic dysentery, peptic ulcer disease, and 
malnutrition is warranted for former POW's if they become 
manifest to a compensable degree at any time after service 
separation, although there is no evidence of such disease 
during service, provided the rebuttable presumption 
provisions are also satisfied.  Id.   

However, the threshold question that must be resolved is 
whether the veteran's claims for service connection are well 
grounded; that is, whether they are plausible, meritorious on 
their own, or otherwise capable of substantiation.  See 
Chelte v. Brown, 10 Vet. App. 268, 270 (1997) (citing 
38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990)).  If claims are not well grounded, the appeals 
fail and there is no further duty to assist in developing the 
facts pertinent to the claims.  See Anderson v. Brown, 9 Vet. 
App. 542, 546 (1996); see also Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a (1) current disability (a medical 
diagnosis); (2) evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) evidence of a nexus between the inservice disease or 
injury and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

As the veteran was a POW, it might be presumed that he served 
in combat.  In this regard, 38 U.S.C.A. § 1154 (b) provides 
that if an injury or disease was alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 C.F.R. § 3.304(d). 

First, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service (even though there is no official 
record of such incurrence or aggravation in service). See 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has also held that 38 U.S.C.A. § 1154(b) is not a 
substitute for an otherwise well grounded claim as was 
described in Caluza.  Wade v. West, 11 Vet.App. 302 (1998).  
Moreover, in Arms v. West, 12 Vet.App. 188 (1999), the Court 
specifically stated that Collette did not obviate the (1) 
current disability and the (2) medical nexus requirements for 
setting forth a well-grounded claim.  Section 1154(b) relates 
only to incurrence, that is, what happened in service.  

A careful review of all of the evidence of record does not 
show that the veteran has a clear and current diagnosis of 
peptic ulcer disease or chronic dysentery or malnutrition (or 
numerous other POW presumptive diseases he has claimed) 
sufficient to make any of those claims well grounded.  The 
evidence provided by Dr. Venus is equivocal, based on memory 
of treatment going back 23 years, unsupported by any 
contemporaneous treatment records, and does not clearly 
confirm the existence of any current disability.  The 
multiple and current VA examinations on file do not confirm 
any claimed disabilities.  While the veteran was a POW, and 
is thus entitled to certain presumptions in accord with 
38 C.F.R. §§ 3.307 and 3.309, these regulations still require 
a current diagnosis for presumptive service connection.  It 
is on this basis that the veteran's claims fail.  In the 
absence of any current manifestations of these disorders, 
much less manifestations consistent with a compensable 
evaluation, the Board finds that the veteran's claims for 
service connection for these disorders, on either a direct or 
presumptive basis, are not plausible, and therefore must be 
denied.  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete these (and 
other presumptive) claims for service connection.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995). 


Increased rating for PTSD

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a Schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A legal opinion 
promulgated by the VA Office of the General Counsel held that 
whether the amended criteria for the evaluation of mental 
disorders are more beneficial to claimants than the prior 
provisions should be determined on a case by case basis.  
VAOPGCPREC 11-97 (Mar. 25, 1997).  Thus, a comparison of the 
old regulatory criteria as applied to the facts of the 
veteran's case with the new regulatory criteria as applied to 
the facts is required.

Under the criteria in effect prior to November 1996, the 10 
percent rating currently in effect was appropriate when the 
disability resulted in mild social and industrial impairment.  
For a 30 percent evaluation to have been warranted, there 
must have been definite social and industrial impairment.  In 
this regard, the Court's decision in Hood v. Brown, 4 
Vet.App. 301 (1993), and VAOPGCPREC 9-93 (Nov. 9, 1993), 
defined "definite" impairment as impairment which was 
"distinct, unambiguous and moderately large in degree."  

Under the criteria currently in effect, the current 10 
percent rating is appropriate when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  For a 30 percent rating 
to be warranted, there must be occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.125, Part 4, Code 
9411 (Effective November 7, 1996).

On VA examination in October 1995, the veteran indicated that 
he worked full time until 1983, and after his retirement, 
began farming.  He continued farming until 1992, when he 
stopped farming as a result of advancing age and not any 
psychiatric problems.  On subsequent VA examination in April 
1996, the doctor concluded that social or industrial 
inadaptability was not the result of PTSD, but was rather was 
caused by other medical problems.  It was concluded that PTSD 
was in remission.  Such findings were consistent with the 
conclusions reached after VA examination in April 1997, at 
which time PTSD was again considered to be in remission, and 
the veteran's GAF score reflected "absent or minimal" 
symptoms.  

The consistent findings of minimal psychiatric symptoms on 
the most recent examinations and treatment records do not 
demonstrate that PTSD warrants higher than a ten percent 
evaluation under either the superceded or newly adopted 
criteria for evaluating the veteran's PTSD.  The two most 
recent VA psychiatric evaluations record PTSD as in 
remission, no clinical evidence indicates that PTSD in any 
way significantly impairs social or occupational functioning, 
there is no clinical documentation of symptoms of depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild sensory loss, and the most recent GAF was 
90 documenting absent or minimal symptoms.  


ORDER

Service connection for malnutrition, dysentery and peptic 
ulcer disease is denied.  

An evaluation in excess of 10 percent for PTSD is denied. 


		
	J. Johnston 
	Acting Member, Board of Veterans' Appeals



 

